United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                         June 16, 2004

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 04-50045
                               Summary Calendar



                         UNITED STATES OF AMERICA,

                              Plaintiff-Appellee,

                                    versus

             KELVIN DESHONE THORNTON, also known as “KT”,

                             Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. MO-03-CR-84-ALL
                          --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

          Kelvin    Deshone    Thornton     was    convicted   of      attempted

distribution of cocaine base.           Thornton asserts that the evidence

was     insufficient    to    support     his     conviction   for     attempted

distribution of cocaine base, because he did not engage in conduct

that amounted to a substantial step towards distributing cocaine

base.

      The standard for reviewing Thornton’s claim of insufficient

evidence is “whether, viewing all the evidence in the light most

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 04-50045
                                    -2-

favorable to the verdict, a rational trier of fact could have found

that the evidence establishes the essential elements of an offense

beyond a reasonable doubt.”      United States v. Villarreal, 324 F.3d

319, 322 (5th Cir. 2003).        To be convicted of attempt under 21

U.S.C. § 841(a)(1) and 21 U.S.C. § 846, the Government must show

(1)   that   the   defendant   acted   “with   the   kind   of    culpability

otherwise required for the commission of the crime which he is

charged with attempting” and (2) that the defendant engaged in

conduct constituting a substantial step towards the commission of

the crime.    United States v. Stone, 960 F.2d 426, 433 (5th Cir.

1992).

      Here, Thornton completely negotiated two sales of cocaine

base.    In the first transaction, Thornton was the seller, and, in

the second transaction, Thornton was the negotiator of the sale who

was to receive a commission from the transaction.                Thornton was

persistent in his attempts and did everything he could do to

finalize the negotiated sale.          Accordingly, viewed in the light

most favorable to the verdict, there was sufficient evidence for

the jury to reasonably conclude that Thornton acted with the

culpability required for the crime of distribution of cocaine base

and that Thornton performed substantial steps toward the commission

of the crime of distribution of cocaine base.

      AFFIRMED.